1 2 This communication contains statements and information that constituteforward-looking statements within the meaning of the Private SecuritiesLitigation Reform Act of 1995. These statements are based on Insituform’scurrent expectations and are subject to a number of risks, uncertainties andassumptions that could cause actual results to differ materially from thosedescribed in the forward-looking statements. Risks, uncertainties andassumptions include, without limitation, the company’s expectationsregarding the growth of its markets and the results to be achieved from itsinitiatives. Insituform assumes no obligation and expressly disclaims anyduty to update the information contained herein except as required by law. Investors are advised to review the Company’s annual, quarterly andperiodic reports filed with the Securities and Exchange Commission. 3 2eport Card forAmerica’s Infrastructure • Wastewater (one of 15 categories) received a D- for poor infrastructure • Aging wastewater management systems discharge billions of gallon ofuntreated sewage into U.S. surface waters each year - there are anestimated 70,000 sewage spills each year • EPA estimates the nation must invest $390 Billion over the next 20 years- that’s $19.5 Billion each year • Government funds to finance infrastructure are scarce • Estimates that 6 billion gallons of water are lost each day due to leakingpipes and mains 4 Sinkholes Overflows Infiltration Disease • A substantial portion of the underground infrastructure hasnow outlasted its useful life. • There is ample evidence that the historical approach tomaintaining underground infrastructure cannot keep pacewith today’s needs. 5 Insituform’s Core Business • Invented the cured-in-placepipe industry in 1971 • Ranked #1 wastewaterspecialty contractor byEngineering News Record • Ranked #2 behind GE in waterindustry by ChangeWave Alliancesurvey 6 Market Diversity • Industrial Pipe Rehabilitation – United® Pipeline Systems/Tite Liner® – Crude oil & mining • Drinking Water Rehabilitation – Insituform Blue™ offers a portfolio ofsolutions that increase flow capacity,improve water quality and reduce waterloss • International Expansion – Asia, Eastern Europe, Australia 7 International Expansion • Top 5 global growth markets for water and wastewaterare China, India, Mexico, Egypt and Australia • Top 5 global markets expected to grow at compoundannual growth rate (CAGR) of 22.2% • Booz Allen Hamilton reports that the world’s urban waterinfrastructure needs an investment of $22.6 trillion. Over80 percent of this is expected to be spent in areas otherthan the United States. 8 Insituform has operations and licensees inover 40 countries across the globe 9 • Insituform is focusing on high growth in internationalmarkets • Insituform, sometimes in conjunction with localpartners, is currently working on and/or pursuingprojects in: • India • China • Romania • Poland • Hungary • Australia • Japan 10 Industry Innovation • Insituform is continuing to lead innovation insewer, water and industrial pipelinerehabilitation – iPlus Composite™ – iPlus Infusion™ – Insituform Blue™ – United® Pipeline Systems - Tite Liner® 11 • iPlus Composite™reinforced pipe formedium and largediameters – Stronger and betterfor the environment • iPlus Infusion™next-generationpipe for smalldiameters – Safer and morereliable in the field 12 • Water scarcity – Leaking pipes (20% to 60%) – Unprecedented droughts • Huge population growth in countries like India andChina • Tightening global standards – EU - Asbestos pipes, environmental regulations • Estimated global market size - $7 trillion+ over 20years • Early stage market with low competition 13 iTAP™ PolyFlex™ PolyFold™ Thermopipe® 14 CBS Evening News Infrastructure Making Headlines • Bridge collapse in Minneapolis • Steam pipe explosion in New York City • Infrastructure Problems - CBS Evening News with Katie Couric • Sinkhole swallows home in Guatemala • India raising infrastructure spending 15 • Operational Excellence • Technological Innovation Continuing the Strategy • Growth
